[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                               FILED
                         ------------------------------------------- U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                      No. 07-13892                          June 16, 2008
                                Non-Argument Calendar                   THOMAS K. KAHN
                        --------------------------------------------          CLERK

                               BIA No. A98-559-814

RONG CHEN,

                                                         Petitioner,

                                          versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.

              ----------------------------------------------------------------
                     Petition for Review of a Decision of the
                            Board of Immigration Appeals
              ----------------------------------------------------------------
                                    (June 16, 2008)

Before EDMONDSON, Chief Judge, TJOFLAT and BLACK, Circuit Judges.

PER CURIAM:

      Rong Chen, a native and citizen of China, petitions for review of the

affirmance by the Board of Immigration Appeals (“BIA”) of the decision of the
Immigration Judge (“IJ”) denying asylum.1 No reversible error has been shown;

we deny the petition.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. We review factual

determinations under the “highly deferential” substantial evidence test; and we

must affirm a “decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Forgue v. U.S. Attorney Gen., 401

F.3d 1282, 1286 (11th Cir. 2005) (internal citation omitted). Therefore, a fact

determination will be reversed only when the record compels, instead of merely

supports, a reversal. Alim v. Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006).

       An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including religion.


  1
   The decision also denied withholding of removal and relief under the United Nations Convention
Against Torture and Other Cruel, Inhuman, or Degrading Treatment or Punishment. But on appeal,
Chen does not challenge the denial of these forms of relief; thus, these claims are abandoned. See
Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that a
petitioner abandons an issue by failing to offer argument on that issue).

                                                2
8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant bears the

burden of proving statutory “refugee” status with specific and credible evidence.

Forgue, 401 F.3d at 1287.

      Chen sought asylum based on his Christian faith and alleged the following

facts: (1) he and his family were devout Christians and, along with several other

families, attended an unregistered church in China; (2) Chinese authorities wanted

to arrest all members of his church and did arrest one family; (3) this threat of

arrest caused his family to flee their home and go into hiding in many places

around the country, traveling great distances to stay with friends and relatives; and

(4) he escaped to the United States, but his parents remained in China, and he was

unaware of their exact location.

      The IJ determined that Chen’s testimony and documentary evidence were

insufficient to support asylum relief and failed to demonstrate that he had suffered

past persecution or faced a future threat of persecution if he returned to China.

The BIA agreed that Chen did not sustain his burden of proof and specifically

agreed with the following aspects of the IJ’s analysis: (1) because Chen did not

disclose his problems in China to airport officials when he first arrived in the

United States and instead, did not reveal them until after he spoke with other

Chinese detainees, he did not speak like someone who was explaining his own

                                          3
personal experiences; (2) Chen’s testimony about his family’s far and frequent

moves to avoid the police lacked detail and he never indicated that authorities ever

went to any of the places he hid; and (3) he claimed to not know where his parents

were in China, but he submitted a letter from his parents to his lawyer bearing his

mother’s name and a return address. In affirming the IJ’s decision, the BIA

concluded that the IJ had made an adverse credibility determination and that the

determination was not clearly erroneous.

       On appeal, Chen argues that the IJ erred in making an adverse credibility

determination because his testimony was detailed and consistent and he adequately

explained inconsistencies. He also argues that he demonstrated a fear of future

persecution if returned to China.2

        Both parties, on appeal, accept that the IJ made an adverse credibility

determination. But we note our doubts about the BIA’s characterization of the IJ’s

analysis. The IJ noted many inconsistencies in Chen’s testimony and expressed

doubts about its believability, but never made an explicit determination that

Chen’s testimony was not credible. See Yang v. U.S. Attorney Gen., 418 F.3d


   2
    Chen bases his appellate arguments, in part, on several points made by the IJ that the BIA did
not consider in its affirmance of the IJ, including his failure to know some of his relatives’ names
and his failure to apply for asylum in France before coming to the United States. But we need not
address these arguments because they were not part of the BIA’s decision. See Al Najjar, 257 F.3d
at 1284.

                                                 4
1198, 1201 (11th Cir. 2005) (explaining that the IJ must make “clean

determinations of credibility”) (citation omitted). Instead, the IJ’s reasoning

focused on the insufficiency of Chen’s evidence. See id. Given the BIA’s reasons

for affirming the IJ, which also are based, in part, on the insufficiency of Chen’s

evidence, we suppose that the adverse credibility determination label is not

dispositive to the analysis in this appeal.

        But we agree with the BIA that the evidence was insufficient to support

Chen’s claimed fear of future persecution.3 To show a well-founded fear of future

persecution, Chen needed to establish that his fear both was “subjectively genuine

and objectively reasonable.” Al Najjar, 257 F.3d at 1289. “[T]he objective prong

can be fulfilled by establishing . . . that he. . . has a good reason to fear future

persecution.” Id. (internal quotation omitted). Chen has shown no such objective

good reason. Though he testified that he and his family frequently moved because

they feared being arrested by Chinese authorities, nothing in the record evidences

that authorities ever pursued Chen or his family at any of their many hiding places.

In addition, documentary evidence submitted by Chen indicates that regional

treatment of religion varies significantly in China: this information makes Chen’s

objective fear of being singled out for persecution less reasonable and does not

  3
      On appeal, Chen concedes that he did not suffer past persecution in China.
                                              5
compel us to reverse the BIA’s decision. See Sepulveda, 401 F.3d at 1231 (an

alien must establish a nexus between a statutorily protected ground and the feared

persecution by presenting “specific, detailed facts showing a good reason to fear

that he . . . will be singled out for persecution on account of” such ground)

(emphasis in original). Chen’s objective fear of future persecution also is negated

by his failure to discuss his religious troubles when he initially was detained in the

United States. Finally, Chen’s parents remain in China, as evidenced by Chen’s

testimony and the envelope bearing his mother’s return address. See Ruiz v. U.S.

Attorney Gen., 440 F.3d 1247, 1259 (11th Cir. 2006) (indicating that a claim of

well-founded fear is undercut when the alien has family living in the country

without incident).

      Accordingly, because Chen’s testimony and evidence do not demonstrate an

objective fear of future persecution, substantial evidence supports the BIA’s

conclusion that he failed to establish eligibility for asylum.

      PETITION DENIED.




                                           6